Case: 09-20673     Document: 00511139352          Page: 1    Date Filed: 06/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 11, 2010
                                     No. 09-20673
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMES LEGGETT,

                                                   Plaintiff-Appellant

v.

US ATTORNEY GENERAL,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:09-CV-812


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        James Leggett seeks leave to proceed in forma pauperis (IFP) on appeal
to challenge the district court’s dismissal of his civil rights complaint against the
United States Attorney General. In order to obtain IFP status, Leggett must
show both that he is financially eligible and that he will present a nonfrivolous
issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
        Leggett pleaded guilty to submitting a false claim for assistance to the
Federal Emergency Management Agency (FEMA). He now argues that he was

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20673    Document: 00511139352 Page: 2         Date Filed: 06/11/2010
                                 No. 09-20673

falsely accused and convicted.      The district court correctly concluded that
Leggett’s claims for damages based on a wrongful conviction may not be pursued
until his conviction is overturned, expunged, or otherwise invalidated. Heck v.
Humphrey, 512 U.S. 477, 487 (1994); Stephenson v. Reno, 28 F.3d 26, 27 (5th Cir.
1994). Leggett does not address this aspect of the district court’s ruling and has
effectively abandoned it. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Leggett’s appeal lacks arguable merit and we dismiss it as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2. We note
that because Leggett was incarcerated at the time he filed his complaint, the
district court’s dismissal counts as a strike for purposes of 28 U.S.C. § 1915(g).
We caution Leggett that if he is returned to prison and accumulates three
strikes, he will not be permitted to proceed IFP in any civil action or appeal filed
while incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g). We further caution Leggett
that, as a non-prisoner, he is subject to sanctions for pursuing frivolous appeals.
See Vinson v. Heckmann, 940 F.2d 114, 116 (5th Cir. 1991).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                         2